Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bojan Popovic on 08/10/2022.
The application has been amended as follows: 

(Currently Amended) A unit of a coffee apparatus, comprising a coffee bean container for storing the coffee beans, a portioning device for metering the coffee beans for the coffee beverage, and a grinder for grinding the metered coffee beans, wherein the coffee bean container and the portioning device are configured in a common container module, wherein the unit has a module receptacle to which the container module when in use is connectable and from which said container module after use is removable, and wherein the container module has user-selectable settings of a metered quantity and of a grinding degree, wherein the setting of the metered quantity affects the portioning device so as to vary the metered quantity and the setting of the grinding degree affects the grinder so as to vary the grinding degree, wherein the portioning device has a metering chamber, wherein a received volume of the metering chamber is variable for the purpose of setting the metered quantity and wherein the received volume is varied by varying the size of the metering chamber. 

(Previously Presented) The unit as claimed in claim 1, wherein at least one of the setting of the metered quantity and the setting of the grinding degree is able to be carried out manually. 

(Previously Presented) The unit as claimed in claim 1, wherein at least one of the setting of the metered quantity and the setting of the grinding degree is able to be carried out prior to connecting the container module to the module receptacle. 

(Previously Presented) The unit as claimed in claim 1, wherein at least one of the setting of the metered quantity and the setting of the grinding degree is able to be carried out after connecting the container module to the module receptacle. 
(Previously Presented) The unit as claimed in claim 1, wherein the module receptacle establishes a connection between the portioning device and the grinder, and wherein the module receptacle and the grinder are disposed on or in a housing of the coffee apparatus.

(Previously Presented) The unit as claimed in claim 1, wherein the container module has a writable data memory for communicating with a read/write unit of the module receptacle, wherein at least data pertaining to a current grinding degree setting of the grinder is able to be stored in the data memory. 

(Previously Presented) The unit as claimed in claim 1, wherein the settings of the metered quantity and of the grinding degree are performed mechanically, and wherein the effect of the settings takes place mechanically at least on one of the portioning device and the grinder. 

(Previously Presented) The unit as claimed in claim 7, wherein the module receptacle has a sensor for detecting the setting of the grinding degree on the container module, and wherein the sensor communicates with a control system of the apparatus. 

(Previously Presented) The unit as claimed in claim 1, wherein the portioning device after connecting the container module to the module receptacle is activatable by means of a drive which is external to the container module, so as to provide a selected metered quantity in the portioning device and to supply said metered quantity to the grinder.

(Cancelled)

(Currently Amended) The unit as claimed in claim 1, wherein the portioning device has a first rotating disk and a second rotating disk, a mutual spacing of said disks  being variable, and said first rotating disk and said second rotating disk being conjointly rotatable relative to the coffee bean container and relative to a base  of the portioning device, wherein the metering chamber is configured between the first rotating disk and the second rotating disk, and wherein the metering chamber, depending on a rotary position of the first rotating disk and the second rotating disk, is open in relation to either of the two components of coffee bean container and grinder and closed in relation to the other of said two components. 

(Previously Presented) The unit as claimed in claim 1, wherein the portioning device has a first chamber part and a second chamber part, said chamber parts being mutually displaceable in the axial direction, wherein the metering chamber is configured between the first chamber part and the second chamber part, and wherein the metering chamber, depending on a rotary position of at least one of the two chamber parts, is open in relation to either of the two components of coffee bean container and grinder and closed in relation to the other of said two components.

(Previously Presented) The unit as claimed in claim 1, wherein a setting ring which for setting the metered quantity is disposed so as to be rotatable on a circumference of the coffee bean container is present. 

(Previously Presented) The unit as claimed in claim 13, wherein the setting ring is rotatable relative to the coffee bean container. 

(Previously Presented) The unit as claimed in claim 1, wherein the grinder has two grinding disks, wherein at least one of the two grinding disks as a function of the setting of the grinding degree is displaceable when or after connecting the container module to the module receptacle. 

(Previously Presented) The unit as claimed in claim 15, wherein the container module has a grinding degree setting device which when connecting the container module to the module receptacle is able to be mechanically and operatively connected to the grinder, on account of which the spacing of grinding disks of the grinder is varied. 

(Currently Amended)  The unit as claimed in claim 15, wherein the setting of the grinding degree on the container module is able to be operatively connected to a rotatable setting disk of the module receptacle, wherein the setting disk is operatively connected to a rotatable union nut of the grinder, and wherein a first grinding disk of the two grinding discs by virtue of the rotation of the union nut is displaceable relative to a second grinding disk of the two grinding discs such that the spacing of said disks is varied. 

(Previously Presented) The unit as claimed in claim 17, wherein the first grinding disk is a non-rotating fixed grinding disk, and the second grinding disk is a rotating race grinding disk. 

(Previously Presented) The unit as claimed in claim 1, wherein the container module has a setting means for setting the grinding degree, wherein said setting means is disposed on a lower side or on the circumference of the container module. 

(Previously Presented) The unit as claimed in claim 19, wherein the setting means is a setting ring which is disposed so as to be rotatable on a circumference of the coffee bean container. 

(Previously Presented) The unit as claimed in claim 20, wherein the setting ring for setting the grinding degree is rotatable relative to the coffee bean container. 

(Previously Presented) The unit as claimed in claim 15, wherein the setting of the grinding degree is manually variable in the case of a mounted container module. 

(Currently Amended) The unit as claimed in claim 15, wherein the setting of the grinding degree is variable in the direction of a finer grinding degree as well as in the direction of a coarser grinding degree. 

(Previously Presented) The unit as claimed in claim 1, wherein a rotation safeguard which prevents the portioning device from being prematurely emptied is present. 

(Previously Presented) The unit as claimed in claim 1, wherein the coffee bean container is releasably connected to the portioning device, and wherein the portioning device conjointly with a grinding degree setting device for setting the grinding degree forms a sub-module which is configured for connecting to the module receptacle. 

(Previously Presented) The unit as claimed in claim 1, wherein the grinder has a conveying rotor which drives the grinding disks, wherein the conveying rotor is disposed so as to run almost or exactly horizontally. 

(Previously Presented) The unit as claimed in claim 1, wherein the grinder has a bean inlet duct which is configured so as to be arcuate. 

(Previously Presented) The unit as claimed in claim 25, wherein the grinder has a conveying rotor which drives the grinding disks, wherein the conveying rotor is disposed so as to run almost or exactly horizontally and wherein the conveying rotor extends into the bean inlet duct. 

(Currently Amended) A container module, comprising a coffee bean container for storing the coffee beans and a portioning device for metering the coffee beans for the single portion, wherein the container module has connecting means for releasably connecting to a module receptacle of a coffee apparatus, and wherein the container module has user-selectable settings of a metered quantity and of a grinding degree, and wherein the setting of the metered quantity affects the portioning device so as to vary the metered quantity, and the setting of the grinding degree affects a grinder so as to vary the grinding degree, wherein the portioning device has a metering chamber, wherein a received volume of the metering chamber is variable for the purpose of setting the metered quantity and wherein the received volume is varied by varying the size of the metering chamber. 

(Previously Presented) The container module as claimed in claim 29, wherein the container module has a grinding degree setting device for setting the grinding degree, wherein the grinding degree setting device, which when connecting the container module to the module receptacle is able to be mechanically and operatively connected to the grinder, on account of which the spacing of grinding disks of the grinder is varied. 

(Currently Amended) A unit of a coffee apparatus, comprising a coffee bean container for storing the coffee beans, a portioning device for metering the coffee beans for the coffee beverage, and a grinding degree setting device for mechanically and operatively connecting to a grinder for grinding the metered coffee beans, wherein the coffee bean container and the portioning device are configured in a common container module, wherein the unit has a module receptacle to which the container module when in use is connectable and from which said container module after use is removable, and wherein the container module has user-selectable settings of a metered quantity and of a grinding degree, and wherein the setting of the metered quantity affects the portioning device so as to vary the metered quantity and the setting of the grinding degree by means of the grinding degree setting device affects the grinder so as to vary the grinding degree, wherein the portioning device has a metering chamber, wherein a received volume of the metering chamber is variable for the purpose of setting the metered quantity and wherein the received volume is varied by varying the size of the metering chamber. 

(Previously Presented) The unit of a coffee apparatus as claimed in claim 1 wherein the metered quantity can be set for a single cup of coffee or two cups of coffee. 

(Previously Presented) The container module as claimed in claim 29 wherein the metered quantity can be set for a single cup of coffee or two cups of coffee. 

(Previously Presented) The unit of a coffee apparatus as claimed in claim 31 wherein the metered quantity can be set for a single cup of coffee or two cups of coffee. 

(Previously Presented) The unit of a coffee apparatus as claimed in claim 1 wherein the setting pertaining to the metering and to the grinding degree are maintained when the container module is removed from the module receptacle. 

(Previously Presented) The container module as claimed in claim 29 wherein the setting pertaining to the metering and to the grinding degree are maintained when the container module is removed from the module receptacle.

(Previously Presented) The unit of a coffee apparatus as claimed in claim 31 wherein the setting pertaining to the metering and to the grinding degree are maintained when the container module is removed from the module receptacle.



 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 29 and 31 neither Van (US20130115351A1) nor Glucksman (US20020153438A1) disclose every single limitation as set forth, nor does the combination of Van and Glucksman teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the setting of the metered quantity affects the portioning device so as to vary the metered quantity and the setting of the grinding degree affects the grinder so as to vary the grinding degree, wherein the portioning device has a metering chamber, wherein a received volume of the metering chamber is variable for the purpose of setting the metered quantity and wherein the received volume is varied by varying the size of the metering chamber.” in combination with the other limitations of the claim. 
Claims 2-9, 11-28, 32 and 35 are allowed because they depend from claim 1.
Claims 30, 33 and 36 are allowed because they depend from claim 29.
Claims 34 and 37 are allowed because they depend from claim 31.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753